     Case: 3:21-cr-50008 Document #: 3 Filed: 01/22/21 Page 1 of 1 PageID #:5

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Western Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                         Case No.: 3:21−cr−50008
                                                           Honorable Iain D. Johnston
Scott Koteski
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, January 22, 2021:


         MINUTE entry before the Honorable Iain D. Johnston as to Scott Koteski (1): The
Initial Appearance, Arraignment and Plea hearing is set for 3/9/2021 at 11:00 AM. The
hearing will be held remotely by video. Counsel of record will receive an email prior to
the start of the hearing with instructions to join the video conference. Members of the
public and media will be able to call in to listen to this hearing. The call−in number is
(571) 353−2300, with access code 403380724. Persons granted remote access to
proceedings are reminded of the general prohibition against photographing, recording, and
rebroadcasting of court proceedings. Violation of these prohibitions may result in
sanctions. (yxp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
